Citation Nr: 1437207	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include as due to herbicide exposure. 

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a prostate condition, to include as due to herbicide exposure.

3.  Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.   




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to June 1970.  

This matter is on appeal from rating decisions dated in July 2009 and December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript from that hearing has been associated with the claims file.  

In light of the favorable decision to reopen the claim for service connection for a prostate condition, the Board has characterized this claim as encompassing two components, as reflected on the title page.

The issues of entitlement to service connection for a prostate condition, diabetes mellitus, type II, and hypertension, each, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A lung condition has not been diagnosed at any time during the appeal period or proximate thereto.

2.  In an unappealed July 2009 rating decision, the RO denied service connection for a prostate condition. 

3.  The evidence added to the record since the July 2009 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a prostate condition. 
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The July 2009 rating decision is final with respect to the issue of entitlement to service connection for a prostate condition.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence having been received, the claim for entitlement to service connection for a prostate condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 

Given the Board's favorable disposition of the petition to reopen the claim for service connection for a prostate condition, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

The Board finds that any defect with regard to the timing or content of the notice to the appellant regarding the claim for service connection for a lung condition is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a March 2009 letter.  
 
Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Board acknowledges that the Veteran's service treatment records are not currently associated with the claims file, there is no prejudice to the Veteran to proceed with adjudication regarding the claim for entitlement to service connection for a lung condition.  As will be further explained below, the Veteran's claim is being denied based on lack of a current diagnosis.  Regardless of the contents of the service treatment records, the Veteran is still lacking a crucial element of the service connection requirements.  Accordingly, the Board concludes that there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board finds that all other necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post service treatment records and statements by the Veteran in support of his claim.  Moreover, a transcript of the testimony provided at a May 2014 hearing before the undersigned Acting Veterans Law Judge (AVLJ) has been associated with the claims file.  

An examination has not been provided for the claim of entitlement to service connection for a lung condition.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record in this case contains sufficient evidence to resolve the claims.  The Board recognizes that the third prong of McLendon, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  However, in the present appeal, despite the March 2009 VCAA notice, the Veteran has not provided nor does the evidence of record indicate that the Veteran has a currently diagnosed lung condition.  Additionally, the undersigned AVLJ held the record open for 60 days after the hearing to allow time for the Veteran to submit additional evidence of a current diagnosis, which he failed to do.  Hence, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion.  Id.

Discussion of the Veteran's May 2014 hearing is also necessary.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.     Here, during the May 2014 hearing, the undersigned AVLJ identified the issues on appeal.  Information was solicited regarding the circumstances of the Veteran's claim and the evidence as to what is necessary to establish service connection was discussed.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




II. Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with a chronic disease, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Service Connection for a Lung Condition

The Veteran contends that he has a lung condition that began in service.  During the May 2014 hearing, he described the condition as his "lungs get congested and [he has] to constantly clear them."  He stated that he was diagnosed with walking pneumonia during service and "it's been with [him] ever since."  

The Veteran's medical records do not show a currently diagnosed lung condition.  The Veteran even noted during the hearing that he was "never diagnosed with anything."  In March 2009, the Veteran sought treatment complaining of throat clearing, phlegm, and a slight cough.  The physician found that the Veteran's lungs were clear to auscultation bilaterally.  He was diagnosed with a postnasal drip.  In July 2011, the Veteran's lungs were described as "bilateral clear."  Treatment records dated in August 2011 indicate that the Veteran did not have labored breathing and his lungs were clear to auscultation bilaterally.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In this regard, there is no evidence of treatment, pathology, or a current bona fide diagnosis involving his lungs.  The only evidence regarding a diagnosis are statements made by the Veteran.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a lung condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Lung conditions are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report phlegm and throat clearing, there is no indication that the Veteran is competent to render a diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating respiratory disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  As there is no competent evidence showing a diagnosed lung condition, service connection is not warranted.

In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine, but finds it inapplicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).

IV.  New and Material Evidence to Reopen Service Connection for a Prostate Condition

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

A July 2009 rating decision denied service connection for a prostate condition.  The RO essentially concluded that the record did not show that the Veteran had a diagnosed prostate condition, there was no evidence of the condition's onset in service or within one year of service, and there was no evidence that the Veteran served in Vietnam.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The July 2009 rating decision thereby became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence received since the July 2009 rating decision includes VA treatment records from June and August 2011 showing a diagnosis of benign hypertrophic prostatitis both pre-operatively and status post prostatectomy.  This evidence is new, as it was not available when the rating decision was issued in July 2009, and material, as the current diagnosis relates to an unestablished fact necessary to substantiate the claim, an element missing at the time of the previous rating decision.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds this evidence sufficient to reopen the claim.  Accordingly, the claim for service connection for a prostate condition is reopened.  38 U.S.C.A. § 5108.


ORDER

Entitlement to service connection for a lung condition is denied.

To the limited extent that new and material evidence has been received to reopen the claim for service connection for a prostate condition, the appeal is granted. 


REMAND

Although the RO has made several references to the Veteran's service treatment records, a review of the claims file and the electronic file maintained on Virtual VA reveals that the service treatment records are no longer associated with the claims file.  The Veteran's service personnel records are also not associated with the claims file.  Accordingly, an attempt to locate these records must be made. 

In addition, during the May 2014 Board hearing, the Veteran testified that he was initially stationed on the U.S.S. Chicago and that they docked in the Republic of Vietnam in 1966/67.   See hearing transcript, pages 8-9.  Thereafter, while stationed on the U.S.S. Cunningham, they were assigned to the Tonkin Gulf, and they docked in Saigon Harbor as well in Da Nang Harbor.  He testified that he went ashore in Vietnam with various "working parties" while on the U.S.S. Chicago and the U.S.S. Cunningham.  Verification was obtained in April 2009 from the NPRC that the U.S.S. Cunningham was in the official waters of the Republic of Vietnam from January 24, 1968 to January 30, 1968.  There is also an indication in the response from the NPRC of other dates, however, the second page of the NPRC response is not of record.  On remand, all dates need to be obtained and a complete response from the NPRC as to the exact dates when the U.S.S. Chicago and U.S.S. Cunningham were in the official waters of the Republic of Vietnam during the Veteran's period of service.   

Once the Veteran's service personnel records are obtained and the response from the NPRC is obtained, based on the 60 day window(s) of record (currently only  January 24, 1968 to January 30, 1968) as to when the U.S.S. Chicago and the U.S.S. Cunningham is confirmed in the official waters of the Republic of Vietnam, requests to obtain the ship's deck logs should be made.  In this regard, the Veteran testified that he was a seaman apprentice on the deck force, the boatswain's mate capacity, and he would go onto the dock in Vietnam and bring pallets of food, supplies, etc., back onto their ship.  See hearing transcript, pages 22-24.  The AOJ should undertake all development to determine whether a ship operated temporarily on Vietnam's inland waterways or docked to the shore upon remand.

Additionally, a December 2011 rating decision denied the Veteran's claim for entitlement to service connection for hypertension.  In June 2012, the Veteran submitted a statement that he disagreed with the decision and that he felt his hypertension was related to exposure to Agent Orange.  The Veteran clearly expressed his disagreement with the December 2011 decision and sought appellate review.  The Board finds the NOD was adequate.  38 C.F.R. § 20.201.  Because the notice of disagreement placed that issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the lack of service treatment records and ask him to provide any copies that may be in his possession.  Then, contact all appropriate records repositories, to include the National Personnel Records Center (NPRC), and request the Veteran's service treatment records and service personnel records.  

If the service treatment records cannot be found, the Veteran should be so informed of their unavailability, of the attempts made to obtain the documents, of any further action VA will take with respect to his service connection claims, and of his opportunity to submit alternative evidence.  Notations should be made in the claims folder as to all attempts made to obtain these service treatment records-and of any necessary notice letters forwarded to the Veteran.

2.  Request that the NPRC reconfirm all dates that the U.S.S. Chicago and the U.S.S. Cunningham was in the official waters of the Republic of Vietnam during the Veteran's period of service.  

3.  Follow all development steps outlined in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010, in developing evidence as to whether the U.S.S. Chicago and U.S.S. Cunningham "operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board either ship.   In doing so, obtain the ship's deck logs from the U.S.S. Chicago and the U.S.S. Cunningham for the periods during which the Veteran served aboard each vessel to determine if he and others were sent on "working parties"  to the Republic of Vietnam to repair and recover aircraft.

3.  Then, readjudicate the claims for entitlement to service connection for diabetes mellitus, type II and entitlement to service connection for a prostate condition.  The RO should document consideration of all theories of entitlement, to include herbicide exposure and direct service connection.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and give the Veteran and his representative a reasonable opportunity to respond before the case is returned to the Board.

4.  Issue a statement of the case on the issue of entitlement to service connection for hypertension.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


